Citation Nr: 0804991	
Decision Date: 02/12/08    Archive Date: 02/20/08

DOCKET NO.  05-40 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a left shoulder 
disability secondary to a service-connected right shoulder 
and thoracolumbar spine disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

S. Richmond, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1980 to 
July 1984.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia, which denied service connection for tinnitus 
and a left shoulder disability.  In August 2007, the veteran 
testified before the undersigned Acting Veterans Law Judge at 
a Board hearing at the RO.  A transcript of the hearing is of 
record.

Based on the evidence of record, the service connection claim 
for the left shoulder disability has been changed as 
represented on the cover page.

Fifteen additional service connection claims were appealed to 
the Board, eight of which were granted by the RO in June 
2006.  The veteran further withdrew all remaining appeals 
other than the ones addressed in this decision in October 
2006.  For this reason, the Board only has jurisdiction over 
remaining issues that are listed on the title page of this 
decision.  38 U.S.C.A. § 7105 (West Supp. 2007); 38 C.F.R. 
§§ 20.202, 20.204 (2007).


FINDINGS OF FACT

1.  Resolving all doubt, the record shows that the present 
diagnosis of tinnitus is associated with exposure to in-
service acoustic trauma.

2.  Resolving all doubt, the record shows that the veteran's 
left shoulder disability is associated with his service-
connected right shoulder and thoracolumbar spine 
disabilities.


CONCLUSIONS OF LAW

1.  Tinnitus was incurred in service. 38 U.S.C.A. §§ 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.159, 3.102, 3.303 (2007). 

2.  A left shoulder disability was proximately caused by the 
service-connected right shoulder and thoracolumbar spine 
disabilities. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.102, 3.303, 
3.310(a) (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

The veteran's service connection claims for tinnitus and a 
left shoulder disability have been considered with respect to 
VA's duty to notify and assist.  Given the favorable outcome 
noted below, no conceivable prejudice to the veteran could 
result from this adjudication.  See Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993). 

Analysis

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A. § 1131. "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein. This may be 
accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions. Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service. A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service. 38 C.F.R. § 3.303.

In addition, service connection can be granted on a secondary 
basis.  Except as provided in 38 C.F.R. § 3.300(c), 
disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied. 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Tinnitus

The veteran seeks service connection for tinnitus.  He 
contends that he was exposed to loud noises in service in the 
U.S. Coast Guard, which lead to his current tinnitus.    

The veteran testified that his military occupational 
specialty in the U.S. Coast Guard was seaman and that he 
worked around jet engine noise and generators.  He mentioned 
that he was provided with hearing protection but that it was 
poor.  He indicated that he first experienced a high-pitched 
frequency in his ears right after service and that he did not 
know exactly what it was but that he has experienced it since 
then.  He also noted that he was not exposed to any loud 
noises after service working at desk jobs.  A December 2005 
VA medical record further notes the veteran's complaints of 
being around diesel engines, generators, and loud guns in 
service and that since service he had complaints of constant 
tinnitus.  

Although the service medical records are negative for 
complaints of tinnitus, the veteran is competent to testify 
as to his exposure to loud noise in service, and there is no 
reason shown to doubt his credibility.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  As the record shows a 
current tinnitus diagnosis and exposure to acoustic trauma in 
service, the determinative issue is whether these are 
related.

A September 2007 letter from the veteran's treating VA 
physician notes that he had been under his care since 
September 2005.  The physician noted that he was aware of the 
loud noise exposure the veteran was exposed to during his 
active duty service including emergency generators, ship 
engines, and jet and helicopter engines, and that it was his 
understanding that the veteran had not been exposed to any 
loud noises since the military.  The physician found that it 
was as least as likely as not that the tinnitus was a result 
of the veteran's military service.  

This is the only medical opinion of record addressing the 
etiology of the veteran's tinnitus.  As the record shows a 
present diagnosis of tinnitus, exposure to in-service 
acoustic trauma, and a medical opinion relating the tinnitus 
diagnosis to service, all doubt is resolved in the veteran's 
favor and service connection for tinnitus is warranted.  
38 C.F.R. § 3.102.

Left shoulder

The veteran seeks service connection for a left shoulder 
disability, which he relates to his service-connected right 
shoulder disability.

The record shows a present left shoulder disability.  An 
August 2004 VA x-ray examination report shows a finding of 
degenerative changes in the left shoulder.  An August 2005 
private magnetic resonance imagining report shows an 
impression of rim-rent tear in the suprapsinatus tendon of 
the left shoulder.  A September 2005 VA medical record also 
shows a finding of left shoulder pain with supraspinatus 
tear.  

As the veteran is service-connected for a right shoulder 
disability, the determinative issue is whether these are 
related.  
 
A September 2007 letter from the veteran's VA physician notes 
that he had treated the veteran for his left shoulder 
disability, in addition to his right shoulder and spine 
disabilities.  The physician found that it was as least as 
likely as not that the left shoulder condition was a result 
of over-compensating because of the right shoulder and spine.  
(The veteran also is service-connected for a thoracolumbar 
spine disability.)  This is the only medical opinion of 
record addressing the etiology of the veteran's left shoulder 
disability.

The record shows competent medical evidence relating the 
veteran's left shoulder disability to his service-connected 
right shoulder and thoracolumbar spine disabilities.  For 
this reason, all doubt is resolved in the veteran's favor and 
service connection for a left shoulder disability on a 
secondary basis is warranted.  38 C.F.R. §§ 3.102, 3.310(a).


ORDER

Entitlement to service connection for tinnitus is granted, 
subject to the rules and payment of monetary benefits.

Entitlement to service connection for a left shoulder 
disability secondary to service-connected right shoulder and 
thoracolumbar spine disabilities is granted subject to the 
rules and payment of monetary benefits.



____________________________________________
MICHAEL LANE
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


